Citation Nr: 9913653	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right median nerve injury, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought.  
The veteran, who had active service from February 1960 to 
November 1960, and from February 1961 to October 1966, 
appealed that decision.

The veteran's representative argued in the brief on appeal 
dated October 1998 that two additional issues were 
inextricably intertwined with the issue on appeal.  The 
representative argued that the veteran also had initiated an 
appeal with respect to a total rating based upon individual 
unemployability due to service connected disabilities, and 
that he had initiated a claim for special monthly 
compensation due to loss of use of the right hand.  The Board 
does not find that a delay in adjudicating the issue on 
appeal is required so that the RO can adjudicate or develop 
for appellate review these other issues, and thus, the Board 
does not find that these other issues are inextricably 
intertwined.  However, in light of the representative's 
arguments, and in light of the veteran's correspondence to 
the RO in May 1997 and in August 1998, the RO is requested to 
take appropriate action on the veteran's claims for special 
monthly compensation for the loss of use of his right hand 
and for individual unemployability.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's residuals of a right median nerve injury of 
the right hand are productive of severe, incomplete paralysis 
of the right hand.

3.  The veteran's right hand is not completely paralyzed.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for a right median nerve injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.7, 4.10, 4.40, 4.124a, Diagnostic Code 8515 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for a right 
median nerve injury (right hand disorder) is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a mere allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that the VA has fulfilled 
its duty to assist the veteran.

The veteran was injured in a motor vehicle accident during 
his active service, resulting in an injury to his right 
median nerve.  Service medical records reflect that the 
veteran is right handed.  The veteran thereafter received 
service connection for residuals of this accident, including 
the current right hand disorder, in a January 1967 rating 
decision.  More recently, the RO granted a 50 percent 
disability evaluation for the veteran's right hand disorder 
in a June 1996 rating decision.

The veteran filed this current claim in May 1997.  As a 
result of this claim the RO afforded the veteran a VA 
examination in June 1997.  The veteran's history was 
reviewed, although the examiner did not have the veteran's 
claims file as it was not available.  The veteran informed 
the examiner that his right hand ached and throbbed, with 
loss of motion of his right wrist.  Objectively, loss of 
dexterity was noted, but the veteran did have some range of 
motion.  The examiner stated that the veteran could hold a 
cane loosely.  Several surgical scars were also noted.

In January 1998 the veteran's representative filed a notice 
of disagreement with the underlying January 1998 rating 
decision, arguing that the June 1997 VA examination was 
inadequate.  The veteran also took issue with the June 1997 
VA examination in his April 1998 substantive appeal.  The RO 
provided the veteran with another VA examination in March 
1998.  That examiner had the opportunity to review the 
veteran's treatment records, which are extensive, and the 
veteran's in-service injury was noted.  The veteran informed 
the examiner that he had chronic aches and pain in the right 
wrist, which had increased over time.  The veteran did not 
relate alleviating factors.  Objectively, surgical scars from 
previous surgeries were noted, but pain was not evidenced in 
the scars.  Sensation in the veteran's right fingers was 
decreased.  The examiner stated that he found that the 
veteran had stiffness and difficulty in opening and shutting 
the fingers in his right hand.  The examiner stated that the 
veteran's right hand grip strength was 2/5.  The veteran 
could not hold objects with his right hand as well as in his 
left hand.  Palmar flexion was from zero to 15 degrees, and 
flexion of the fingers was from 0 to 65 degrees.  The 
examiner had no doubt of the degree of problems experienced 
by the veteran as a result of his right hand disorder.

In addition to the above VA examinations, the veteran's 
claims files are replete with VA and private records 
pertaining to treatment, including surgery, to reduce the 
veteran's symptomatology, with less than optimal results.  As 
these records are essentially reflecting of the results shown 
on VA examinations, the Board does not find that a detailed 
discussion of each is required here.  Nonetheless, the Board 
does note that the veteran received surgery at a VA medical 
center on his right hand in December 1995.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The RO has evaluated the veteran's right hand disorder under 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (1998), which 
pertains to paralysis of the median nerve.  A 50 percent 
evaluation is warranted for incomplete paralysis of the 
dominant hand that is characterized as severe.  A 70 percent 
evaluation, the highest under the schedular criteria, is 
warranted when paralysis is complete, and when the hand is 
inclined to the ulnar side, the index and middle fingers are 
more extended than normally, or other enumerated 
manifestations are present.  Id.

In light of the above, the Board finds that the preponderance 
of the evidence is against a claim for increased evaluation.  
In this respect, the Board notes that the evidence in the 
claims files, including the above referenced VA examinations, 
as well as extensive treatment records, reflects that the 
veteran has at least some range of motion of his right hand 
and fingers.  As the veteran has some range of motion, albeit 
with ongoing pain, the Board finds that the criteria for a 70 
percent evaluation, namely complete paralysis, have not been 
met.

In denying the 70 percent evaluation, the Board has 
considered the complete history of the disability in 
question, as well as the current clinical manifestations and 
the effect that the veteran's right hand disorder may have on 
the veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2 
(1998).  The nature of the original disability has been 
reviewed, and the functional impairment which can be 
attributed to the disability has been taken into account.  
While no doubt painful, the veteran's right hand disorder is 
simply not impairing to a degree to warrant a higher 
evaluation under the applicable Diagnostic Code, and the 
current 50 percent disability evaluation contemplates severe 
disability.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
The Board does note that the veteran has received repeated 
surgeries on his right arm.  However, none of these surgeries 
were performed during the pendency of this claim, and indeed, 
the veteran received a total rating under the auspices of 
38 C.F.R. § 4.30 for his December 1995 surgery.  In the 
absence of marked interference with his employment or 
frequent periods of hospitalization, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An increased evaluation for residuals of a right median nerve 
injury is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

